DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2007/0106114 to Sugimoto et al. in view of U. S. Publication No. 2018/0177486 to Gifford, III et al.
Regarding Claims 1 and 7, Sugimoto teaches a system, comprising: an distal-end assembly coupled to a distal end of a shaft for insertion into a cavity of an organ of 5a patient (abstract and figs. 4-9 teaches a endoscope with a shape monitoring system); a proximal position sensor located at a proximal end of the distal-end assembly (figs. 4 and 5 element s3 and s2 are proximal sensors); a distal position sensor located at a distal end of the distal-end assembly (figs. 4 and 5 element s1 is a distal sensor); and  10a processor, configured to: based on signals received from the proximal position sensor, estimate a position and a longitudinal direction of the proximal sensor in a coordinate system used by the processor (Figs. 4 and 5 and para 0060-0068 teaches determining position from the position sensor on a coordinate system);  15based on signals received from the distal position sensor, estimate a position of the distal position sensor in the coordinate system (Figs. 4 and 5 and para 0060-0068 teaches determining position from the position sensor on a coordinate system); project the estimated position of the distal position sensor on an axis defined by the estimated 20longitudinal direction; and calculate an elongation of the distal-end assembly by calculating a distance between the estimated position of the proximal position sensor and the projected position of the distal position sensor (Figs. 4 and 5 and para 0060-0068 teaches calculating elongate length based on the position data from the position sensors). 
Sugimoto does not expressly teach an expandable distal end assembly.
Gifford teaches an expandable distal end assembly comprising a basket/balloon (para 0123 teaches that expandable distal-assembly comprises a basket and (para 0158 teaches a balloon).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Sugimoto with an expandable distal-end assembly comprises a basket as taught by Gifford, since such a setup would result in the distance measurement system being used for determining how much a basked/balloon has opened inside a vessel.
Regarding Claims 2 and 8, Sugimoto teaches that the proximal position sensor and the distal position sensor are magnetic sensors (para 0057 teaches magnetic sensors).  
Regarding Claims 3 and 9, Sugimoto teaches 30to estimate an ellipticity of the expandable distal-end assembly (figs. 9 and 20 and para 0065, 0068 and 072 teaches estimating curvature [ellipicity]).
Regarding Claims 4 and 10, Gifford teaches that the expandable distal-end assembly comprises a basket/balloon (para 0123 teaches that expandable distal-assembly comprises a basket).
Regarding Claims 5 and 11, Gifford teaches that the expandable distal-end assembly comprises a balloon (para 0158 teaches a balloon). 
Regarding Claims 6 and 12, Sugimoto teaches based on calculating the elongation, indicate a degree of elongation of the expandable distal- end assembly.  
Regarding Claims 13 and 14, Sugimoto teaches a system and method, comprising: an expandable distal-end assembly coupled to a distal end of a shaft for insertion into a cavity of an organ of a patient (abstract and figs. 4-9 teaches a endoscope with a shape monitoring system);  15a proximal position device located at a proximal end of the distal-end assembly; a distal position device located at a distal end 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793